Case 1:20-cv-00565-HYJ-PJG ECF No. 47, PageID.1425 Filed 04/15/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



LORI WILSON, individually, and on behalf
of all others similarly situated,

         Plaintiffs,                                Case No. 1:20-cv-565
v.                                                  Hon. Hala Y. Jarbou
PECKHAM, INC.,

      Defendant.
___________________________________/

                                            ORDER

         Plaintiff Lori Wilson seeks to bring a class action against Defendant Peckham, Inc., on

claims of various violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (First Am.

Compl., ECF No. 31.) Peckham moved to dismiss for failure to state a claim under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. (ECF No. 38.)

         Peckham attached to its motion exhibits purporting to show when Wilson arrived at the

office and formally punched in to/out of work (ECF No. 39-1), as well as many “missing punch

forms” filled out by Wilson, which ensure that she can record and be compensated for work not

captured by Peckham’s timekeeping program (ECF No. 39-2). A third exhibit shows that Peckham

employees were instructed not to shut down their computers at the end of their shift. (ECF No.

39-3.)

         Wilson argues that the Court may not consider these exhibits, as they fall outside the

pleadings and are not central to her claims. (Pl.’s Resp., ECF No. 45, PageID.1304.) In the

alternative, she requests the Court invoke Rule 12(d) and convert Peckham’s motion to a motion

for summary judgment, and allow her to attach exhibits of her own. This the Court will do. Wilson
Case 1:20-cv-00565-HYJ-PJG ECF No. 47, PageID.1426 Filed 04/15/21 Page 2 of 2




will be given 28 days to file a new response, with exhibits, to Peckham’s motion. Peckham will

be given 14 days to file a reply addressing Wilson’s new response.

         Accordingly,

         IT IS ORDERED that Defendant’s motion to dismiss (ECF No. 38) will be treated as a

motion for summary judgment.

         IT IS FURTHER ORDERED that Plaintiff may file a response to Defendant’s motion

within 28 days of the date of this Order.

         IT IS FURTHER ORDERED that Defendant may file a reply within 14 days of the date

that Plaintiff files her response.




Dated:    April 15, 2021                            /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE




                                               2
